Opinion by
Judge Cofer:
The evidence as to the value of maintaining Mrs. Williams was quite conflicting, and we cannot say that it did not authorize the allowance made to the appellee on the account.
The settlement made with the county judge of the appellee’s accounts as guardian of Sarah E. Lanham, although not formally approved, was ordered to record and is prima facie correct, and as no specific objections to it were pointed out in the petition no case was or could be made out for correcting it if wrong.
Wherefore the judgment is affirmed.